Exhibit 10.6

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

FIFTH AMENDMENT

 

Manufacturing and Supply Agreement between W.

R. Grace & Co.—Conn. and ChromaDex, Inc.

 

This Fifth Amendment to the Manufacturing and Supply Agreement (the “Fifth
Amendment”) is made and effective as of January 1, 2020 (the “Fifth Amendment
Effective Date”) by and between W. R. Grace & Co.—Conn. (“GRACE”) and ChromaDex.
Inc. (“ChromaDex”).

 

RECITALS

 

WHEREAS, GRACE and ChromaDex entered into a certain Manufacturing and Supply
Agreement effective January 1, 2016 (the “Agreement”), a First Amendment to the
Agreement effective February 27, 2017, a Second Amendment to the Agreement
effective January 1, 2018, a Third Amendment to the Agreement effective January
1, 2019, and a Fourth Amendment to the Agreement effective April 15, 2019,
whereby GRACE agreed to sell to ChromaDex and ChromaDex agreed to purchase from
GRACE […***…] defined in the specifications contained in Exhibit A of the
Quality Agreement between the Parties (the “Product”) pursuant to the terms and
conditions set forth therein;

 

WHEREAS, GRACE and ChromaDex desire and wish to further amend the Agreement as
set forth herein with the understanding that all other provisions of the
Agreement, the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment shall remain unchanged.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual obligations
herein contained, the Parties hereto agree as follows.

 

I. Purchase Obligations

 

The language added to the end of the first paragraph of Section 4 by the Third
Amendment is deleted in its entirety and replaced with the following

 

“ChromaDex shall purchase not less than the following quantities of Product from
GRACE during the specified periods

 

w)   […***…] of Product during the period […***…];

x)    […***…] during the period […***…];

 

collectively (the “Minimum Purchase Obligation”). GRACE shall make commercially
reasonable efforts to have the capacity to manufacture (or have manufactured)
and supply ChromaDex with […***…]of Product during the period […***…]. For
avoidance of doubt, ChromaDex’s obligations with respect to its rolling and
binding forecasts are not altered by any Minimum Purchase Obligations.”

 

II. Past Due Invoices

 

The following invoices are past due

 

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

  1  

 

 

·

Invoice […***…], dated […***…], in the amount of $[…***…]

 

ChromaDex shall make payment to GRACE for such past due invoices as follows:

 

 

·

At least $ […***…] shall be paid on or before […***…]; and

 

·

The remainder shall be paid on or before […***…].

 

Notwithstanding any terms of the Agreement or this Fifth Amendment to the
contrary, a failure by ChromaDex to make payment of […***…] of the entire amount
owed under all four of these invoices by […***…] and the remainder of the entire
amount owed under all four of these invoices by […***…] shall entitle GRACE to
terminate the Agreement (including this Amendment) for material breach, without
penalty and without any requirement for a cure period, and with GRACE retaining
all rights to pursue any remedy provided for under the terms of the Agreement,
as well as any and all other remedies provide for at law or at equity.

 

For avoidance of doubt, ChromaDex’s compliance with Section I of this Fifth
Amendment does not in any way restrict GRACE’s rights under the terms of this
Section II. For avoidance of doubt, termination under this Section II shall not
trigger any rights under […***…] of the Agreement.

 

Ill.  Payment

 

Notwithstanding any terms of the Agreement or this Fifth Amendment to the
contrary, ChromaDex shall pay GRACE within […***…] of the date of any Grace
invoice which relates to Product shipped by GRACE to ChromaDex between […***…]
and […***…].

 

IV.  Exhibit B

 

Exhibit B of the Agreement is deleted in its entirety and replaced by the
attached Exhibit B.

 

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement and all other Amendments shall remain and continue in full force
and effect and apply hereto Capitalized terms not otherwise defined herein shall
have the meaning given in the Agreement. This Fifth Amendment shall become
effective as of the Fifth Amendment Effective Date.

 

[signatures on following page]

 

  2  

 

IN WITNESS THEREOF, the authorized representatives of the Parties have executed
this Fifth Amendment to the Manufacturing and Supply Agreement effective as of
the Fifth Amendment Effective Date.

 

W.R. Grace & Co.—Conn.

ChromaDex, Inc.

 

 

 

 

 

 

Signature:

/s/ John Gilbert

 

Signature:

/s/ Kevin Farr

 

Name:

John Gilbert

 

Name:

Kevin Farr

 

Title:

VP Sales

 

Title:

CFO

 

Date:

5/25/20

 

Date:

5/21/20

 

 

  3  

 

Exhibit B: Purchase Price

 

Tier 1

[…***…]

[…***…]

[…***…]

Tier 2

[…***…]

[…***…]

[…***…]

 

[…***…]

 

  4

 